Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 05/18/2022 has been considered.
Claim 1 is amended. Claim 19 is added. Claims 1-19 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claim 1 is directed to an abstract idea without significantly more.  Claims 2-18 fail to remedy these deficiencies. The claim 1 recite determining a dynamic credit limit based on collected data.
The limitation of determining and identifying step as drafted, is process that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a dynamic credit limit server including a processor and a memory”, “a buyer enterprise resource planning server”, and “a data source”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a dynamic credit limit server including a processor and a memory”, “a buyer enterprise resource planning server”, and “a data source” language, “determining the dynamic credit limit” in the context of the claim encompasses a person manually analyze all collected financial invoice data to determine a dynamic credit limit and a person manually identifies one invoice chosen for payment is less or equal to the dynamic credit limit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of receive a request step as drafted, is process that under broadest reasonable interpretation, cover performance prescribed human activities but for the recitation of generic computer components. That is, other than reciting “a dynamic credit limit server including a processor and a memory” and “a supplier portal”, nothing in the claim element precludes the steps from practically being performed by organized human activity. For example, but for the “a dynamic credit limit server including a processor and a memory” and “a supplier portal” language, “receiving a request” in the context of the claim encompasses a person manually file an application to request for a credit service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “Certain Methods or Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because automatically receiving invoices and fast data steps are recited at a high level of generality (i.e., as a general means of receiving invoices and fast data for further credit limit analysis) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The dynamic credit limit server including a processor and a memory, the buyer enterprise resource planning server, and the data source are recited at a high-level of generality (i.e., as a generic processor and a generic memory or database performing a generic computer function of receiving and determining) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the dynamic credit limit server including a processor and a memory, the buyer enterprise resource planning server, and the data source to perform receiving and determining steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5, disclose insignificant helpful content to further describe content, such as virtual server, real-time data collection, data exchange network, and fast data includes actionable data, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-5 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 2-5. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-5 are not patent eligible.
Claims 6-7, disclose insignificant helpful content to further describe content, such as base ceiling includes an initial maximum percentage of confirmed invoices and is established per buyer, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 6-7 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 6-7. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 6-7 are not patent eligible.
Claims 8-10, disclose insignificant helpful content to further describe content, such as the historic dilution multiplier is based on historical events and the dilution prediction is based on a machine learning model, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 8-10 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 8-10. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 8-10 are not patent eligible.
Claims 11-18, disclose insignificant helpful content to further describe content, such as how the risk score multiplier are determined/analyzed based on collected financial information, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 11-18 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 11-18. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 11-18 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "in response to…sending a request for service" in page 2, line 13.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0081522 to Shinar et al., in view of U.S. Patent Application Publication No. 2015/0026036 to Bloomston.
With regard to claim 1, Shinar discloses a digital supply chain finance system for creating a dynamic credit limit, the system comprising: 
a dynamic credit limit server, including a processor and a memory storing computer-executable instructions that, when executed by the processor on the dynamic credit limit server cause the processor to perform acts comprising (Fig. 1, paragraph 56, The funder server 120 may include a computer including a processor operable to execute instructions to perform operations directed to the provision of liquid funds to businesses): 
receiving a request for service from a seller via a supplier portal to the dynamic credit limit server (Fig. 1, Fig. 5A-5C, paragraphs 10, 56 and 78, the business accessing an AR invoice based dashboard; the business selecting at least one AR invoice from a list presented by the dashboard; and the business requesting clearance of selected AR invoice. For example, instructions may be executed for receiving requests from a business. the business requesting liquid funds having a value determined by the monies due on the selected AR invoice 306), 
automatically receiving confirmed invoices from a buyer enterprise resource planning server (Fig. 51-5c, paragraphs 13, 19 and 84, According to some embodiments, the method may comprise: the business providing the funder with access to digital data from business management software; and the business receiving at least one credit limit determined by the digital data. For example, such business management software may comprises at least one of the group consisting of: financial management software, accounting software, invoicing software, Customer Relationship Management (CRM), payroll software, e-invoicing software and the like as well as combinations thereof. Presenting an AR invoice based dashboard to the business.  Referring to FIG. 4E, the software associated with the selected financial management service may open a window 450 including an identification box 452 via which user may input a user ID, and a password box 454 via which the user may enter a password and a button 456 via which the user may grant permission to the funder server to access digital data from the database associated with the selected financial management service.), 
automatically receiving fast data from a data source, wherein the received fast data includes digital compliance process measures, credit bureau measures, fraud indices, threat measures, Personal Property Securities Register (PPSR) entries, and UCC filing data (paragraphs 13, 22, 47,58,  63, and 90, According to some embodiments, the method may comprise: the business providing the funder with access to digital data from business management software; and the business receiving at least one credit limit determined by the digital data. For example, such business management software may comprises at least one of the group consisting of: financial management software, accounting software, invoicing software, Customer Relationship Management (CRM), payroll software, e-invoicing software and the like as well as combinations thereof. Optionally, the systems and methods disclosed herein may provide a mechanism for underwriting business risk for the purpose of credit, advances, interchange, fees, purchases, loans, factoring, forfeiting, payments, investments, gifts, subsidies or other provision of liquid funds, against business assets such as accounts receivable (AR) invoices issued to clients for goods and services provided. Such a system may allow businesses, particularly small businesses, to obtain lines of credit suitable to their operational and financial needs. Client related information may include data pertaining to quality of the business's client community, for example, the number of clients of the business, the number of active clients, the percentage of business income from each client, the degree of spread of income across clients, the quality of clients, the spread of receivable accounts across clients, and the like.  It is according to still another aspect of the disclosure to teach a computer implemented method for providing a credit rating for a business, the method comprising at least one processor executing instructions to perform the following operations: determining a credit rating function; obtaining access to digital data from a business management software used by the business; identifying at least one risk indicator from the digital data; using the at least one risk indicator as an argument of the credit rating function; and applying the credit rating function thereby generating a credit rating for the business. Optionally, the method further includes the at least one processor executing instructions to perform the additional operations: obtaining secondary digital data pertaining to the business from secondary sources; identifying at least one secondary risk indicator from the digital data; and using the at least one secondary risk indicator as an argument for the credit rating function.), and 
in response to the seller sending a request for service via the supplier portal, determining the dynamic credit limit for the particular buyer-seller pair at a particular moment in time based on a gross amount of confirmed invoices issued to the buyer from the seller, the confirmed invoices including those invoices approved and scheduled for payment by the buyer and received from the buyer enterprise resource planning server; a historic dilutions multiplier, wherein the historic dilutions multiplier is based on historical dilution events from the enterprise resource planning server of the buyer; and2Application No. 17/006,225 Attorney Docket No. 227.0001-US00a risk score multiplier (paragraphs 68, 70, 72-74, and 77, It is particularly noted that according to embodiments of the methods described herein, the credit rating algorithm is based upon a dynamic data set gathered from financial management databases and web sourced secondary data sources which are themselves updated in an ongoing manner. Accordingly, the data set may be updated regularly in an ongoing fashion such that the credit rating may be recalculated, redetermined or updated as required. The credit rating algorithm 220' of the example includes: defining a credit rating function 221, identifying risk indicators in gathered financial data 122, applying a weighting coefficient to each risk indicator 223, obtaining secondary data from online sources 224, identifying risk indicators in gathered secondary data 122, applying a weighting coefficient to each web sourced risk indicator 223, applying the credit rating function to the available weighted risk indicators 227, and generating at least one credit limit for the business 228. Indeed the credit rating function may itself be dynamic and may be operable to update itself according to the quantity and nature of the data available for analysis. Having defined the credit rating function, the data may be analyzed to identify risk indicators in the gathered financial data such as, for example, at least one of: data indicating that the percentage of total accounts receivable associated to a single client exceeds an acceptable threshold, data indicating that a particular asset is a doubtful debt from a client who has a history of non-payment, data indicating that the business has overheads much higher than income for extended periods, and the like as well as combinations thereof. Accordingly, an overall credit rating may be calculated for a business which may be used to generate at least one credit limits, such as the total funds available to the business from the funder; a maximum value of funds due on a single AR invoice available to the business from the funder or the like. Furthermore, credit ratings may be generated which are specific to each business client, for example, a maximum value of funds available to the business from the funder which may be underwritten by an AR invoice due from a particular business client, or the like. Examiner notes that the credit rating/limit is dynamic based on gathered financial data analyzed, wherein the financial data includes a maximum value of funds due on a single AR invoice available to the business from the funder or the like (the confirmed invoices…), data indicating that a particular asset is a doubtful debt from a client who has a history of non-payment (a historic dilutions multiplier), and risk indicators may be identified in the gathered secondary data such as, for example, at least one of: data indicating that the business is involved in suspicious or unlawful dealings, that a business client is involved in suspicious or unlawful dealings, that the business has unlisted overheads not indicated in the financial data, the a business client is facing financial difficulties and the like (a risk score multiplier));
 and in response to sending the seller the determined dynamic credit limit for the particular buyer-seller pair at the particular moment in time, receiving an electronic payment request from the seller based on the determined dynamic credit limit, wherein the electronic payment request identifies at least one confirmed invoice chosen for payment totaling less-than-or-equal-to the determined dynamic credit limit (Fig. 5a-5c, paragraphs 18, 31, 79, 88, 89, and 93, It is according to other aspects of the disclosure to teach a computer implemented method for providing liquid funds to a business comprising at least one processor executing instructions to perform the following operations: receiving a request from the business for liquid funds having a value determined by the total amount charged on an accounts receivable (AR) invoice issued to a client by the business; assessing credit worthiness of the business; and authorizing transfer of requested funds to the business. Accordingly, a business which issues an accounts receivable (AR) invoice to a client, requesting payment of funds due from the client according to certain payment terms, may be enabled to request liquid funds from the funder, having a value equal to or less than the funds due associated with the AR invoice. Upon receipt of such a request from an approved business, the funder may be able to transfer to the business the requested money. The list of AR invoices may be created using financial data gathered by the funder server from the financial management database. Accordingly, the list may be automatically adjusted in an ongoing fashion as the business uses its financial management software and the database is updated. It is noted that not all AR invoices may be available for clearing, reasons for an AR invoice not being available include, for example: the AR invoice may be have already been used to underwrite provision of liquid funds, the amount due on AR invoice may exceed a the maximum funds which are permitted to be underwritten by a single invoice, the amount due on the AR invoice may exceed the total credit available to the business from the funder, the business client to whom the invoice was issued may be deemed too high a risk, and the like. Referring now to FIG. 5B, a request mechanism panel 540 is represented which may be initiated via the action button associated with an AR invoice. The request mechanism may present a proposed payment schedule including for example, details such as the amount of money to be provided by the loan, the total amount to be repaid, the clearing fee, the frequency and value of repayment installments and the final due date for repayment. The request mechanism further includes a confirmation button via which a business representative may approve the loan conditions and repayment schedule and initiate a confirmation mechanism. The method comprising receiving over the communication network from said computerized terminal a request for liquid funds a registration data identifying said entity, accessing said first storage device over said communication network and retrieving said first digital data from said entity management database based on said registration data, accessing said second storage device over said communication network and retrieving said second digital data based on said registration data, computing a credit rating value of the entity based at least in part on said first or second digital data by automatically identifying risk indicators in the first or second digital data, applying a weighting coefficient to each risk indicator, and applying a credit rating function to said weighted risk indicators to compute the credit rating value, automatically determining whether to authorize transfer of the requested liquid funds to the entity based at least in part on said credit rating value.).
However, Shinar does not disclose determining the dynamic credit limit based on a base ceiling, wherein the base ceiling includes an initial maximum percentage of the gross amount of invoices issued to the buyer from the seller that are available for funding.
Bloomston teaches determining the dynamic credit limit based on a base ceiling, wherein the base ceiling includes an initial maximum percentage of the gross amount of invoices issued to the buyer from the seller that are available for funding (In the current embodiment, the computer 101 may apply a credit grade to the seller based on the approved application from the underwriter. The credit grade may include a credit grade factor and a credit limit. The credit grade factor may include a credit percentage and a fee. The credit percentage may be the percentage used to determine the advance amount of the invoice amount of each invoice. The credit percentage may be adjusted based on the credit worthiness of the seller. Further, the credit percentage may be adjusted based on the credit worthiness of the buyer. The credit percentage may derive from historical industry metrics as they relate to the aging of invoices or accounts receivable of the seller or the buyer. In one example, the advance amount may be associated with sixty percent (60%) of an invoice amount for a seller or a buyer that receives a low credit grade. In another example, the advance amount may be associated with ninety percent (90%) of an invoice amount for a seller or a buyer that receives a high credit grade. The application of the seller may be approved by the underwriter based on, for instance, credit scores that use standard industrial classification (SIC) codes, or personal or business credit information. Examiner notes that a maximum percentage, such as 60% or 90% of the amount of each invoice is considered as “a base ceiling”. paragraphs 14-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shinar to include, determining the dynamic credit limit based on a base ceiling, wherein the base ceiling includes an initial maximum percentage of the gross amount of invoices issued to the buyer from the seller that are available for funding, as taught in Bloomston, in order to determine an advance amount using the invoice amount and a credit grade of the seller (Bloomston, paragraph 5).
With regard to claim 2, Shinar discloses the dynamic credit limit server is one or more virtual servers running in a cloud computing environment accessed by the supply chain finance system via a data exchange network (Fig. 1, paragraphs 50, it’s a well-known technique to apply virtual servers running in a cloud computing environment).  
With regard to claim 3, Shinar discloses the fast data includes real-time data received from an event-driven server application of the data sources (paragraphs 53, and 61, Business identification details may be used by the funder to connect with a financial management software used by the business. Accordingly, the funder may request financial data pertaining to the business from the financial management software 208, for example via an application programming interface (API). Accordingly, the business management database 130 may be an online storage facility in communication with the communication network 150 which stores digital data pertaining to the financial interactions of the business. ).  
With regard to claim 4, Shinar discloses the fast data is received from an event-driven server application of the data source via an application program interface (API) or a secure file transfer protocol (SFTP) (paragraphs 53, and 61).  
With regard to claim 5, Shinar discloses the fast data includes actionable data received from at least one of the group of sensors, actuators, and machine-to-machine data exchange sources (paragraphs 57, the funder server 120 may be operable to gather secondary data from secondary data sources 140 connected to the communication network 150 and which may serve as additional inputs into the credit rating function.)  
With regard to claim 6, the combination of references discloses the base ceiling includes an initial maximum percentage of the gross amount of confirmed invoices issued to the buyer available for funding by the supply chain finance provider (Bloomston, paragraph 15).  
With regard to claim 7, the combination of references discloses the base ceiling is established per buyer by underwriters of the supply chain finance provider (Bloomston, paragraph 15, In one example, the advance amount may be associated with sixty percent (60%) of an invoice amount for a seller or a buyer that receives a low credit grade. In another example, the advance amount may be associated with ninety percent (90%) of an invoice amount for a seller or a buyer that receives a high credit grade).  
With regard to claim 11, Shinar discloses the risk score multiplier is based on at least one of the set of a financial analysis score, based on at least one of the financial analysis set of a profit and loss statement, a balance sheet, an accounts receivable aging report, and an accounts payable aging report, wherein the financial analysis set is automatically received from accounting software of the supplier; a fraud-threat score, wherein the fraud-threat score is based on at least one of the fraud-threat set of an email risk based on an email address age, an IP address confidence based on a historical IP address fraudulent use, an IP address risk based on a location of an IP address and a supplier location, a Proxy-VPN-TOR determination based on a direct or non-direct connection, an email free-corporate determination based on whether a user is using corporate email or free email, a city confidence score based on a location of a city and proximity to the supplier's address, a geolocation score based on a supplier's address and IP address, a location accuracy radius score based on a supplier business location and user IP address distance, a location average income score based on a weighted average income per person for a postal code associated with the IP address, a postal confidence score based on a business account address or a credit card address and a user address, and an address-phone residential-business score based on a user connection location), and wherein the fraud-threat set is automatically received by the dynamic credit limit server, and wherein the fraud-threat score is automatically determined immediately prior to the moment in time when the dynamic credit limit for the particular buyer-seller pair is determined. a compliance score, wherein the compliance score is based on at least one of the compliance set of an international watchlist score based on an Office of Foreign Assets Control sanctions list, an enhanced credit score based on a combination of data from one or more registered credit agencies and augmented with at least one of the set of utility records, electoral rolls, and drivers' license records, a passport-driver license-ID validation score, an address validation score, and a utility score based on correlation of utility bills with a user address; 4Attorney Docket No. 227.0001-US00 Application No. 17/006,225 and wherein the compliance set is automatically received by the dynamic credit limit server, and wherein the compliance score is automatically determined immediately prior to the moment in time when the dynamic credit limit for the particular buyer-seller pair is determined; a business credit score, wherein the business credit score is based on at least one of the business credit set of an active registration-time in business score, a derogatoriness score, an insolvency history score, a collection-revenue ratio score, a tax liens-CCJ history score, and a trade names score, wherein each of the at least one of the set of scores is based on credit reports in data-feed format automatically pulled from a credit bureau; a filed liens score, wherein the filed liens score is based on at least one of the filed liens set of a number of not-terminated filings (UCC/PPSR/Charges) score, a number of not-terminated filings (AR/Debtors) score, a not-terminated filings (Inventory) score, a not-terminated filings (PMSI) score, a not-terminated filings (All Assets) score, all based on collateral descriptions, and an alternate payee score based on existence of an active payment assignment to a third party, and wherein the filed liens set is automatically received by the dynamic credit limit server, and wherein the filed liens score is automatically determined immediately prior to the moment in time when the dynamic credit limit for the particular buyer-seller pair is determined; a success-social value score, wherein the success-social value is based on at least one of the success-social value set of a level of education score, a career score, a loyalty score based on frequency and duration of job changes , a Social Activity score based on at least one of the set of user social involvement in charities, community activities, and military background., and a reputation score based on collected data related to user-signer reputation, and wherein the success-social value set is automatically received by the dynamic credit limit server, and wherein the success-social value score is automatically determined immediately prior to the moment in time when the dynamic credit limit for the particular buyer-seller pair is determined; and a track record score, wherein the track record score is with the supply chain finance provider and is based on at least one of the track record set of a longevity of account score, a defaults number to transactions number ratio, a ratio of post-confirmation dilution to gross amount of all confirmed invoices, a ratio of post-confirmation dilution to a total of an amount of automatic recourse available in the current payment period and an amount of automatic recourse available in the next payment period, and a total confirmed invoices score, and wherein the track record set is automatically received by the dynamic credit limit server, and wherein the track record score is automatically determined immediately 5Attorney Docket No. 227.0001-US00 Application No. 17/006,225 prior to the moment in time when the dynamic credit limit for the particular buyer-seller pair is determined (paragraphs 22-23, 70, 71, and 73-74, obtaining access to digital data from a business management software used by the business; identifying at least one risk indicator from the digital data. Optionally, the credit rating function comprises at least one monomial factor comprising the product of at least one risk indicator parameter and a weighting coefficient. Optionally, the credit rating function comprises at least one monomial factor comprising the product of at least one risk indicator parameter and a weighting coefficient. Having defined the credit rating function, the data may be analyzed to identify risk indicators in the gathered financial data such as, for example, at least one of: data indicating that the percentage of total accounts receivable associated to a single client exceeds an acceptable threshold, data indicating that a particular asset is a doubtful debt from a client who has a history of non-payment, data indicating that the business has overheads much higher than income for extended periods, and the like as well as combinations thereof. Likewise, where secondary data is available, further risk indicators may be identified in the gathered secondary data such as, for example, at least one of: data indicating that the business is involved in suspicious or unlawful dealings, that a business client is involved in suspicious or unlawful dealings, that the business has unlisted overheads not indicated in the financial data, the a business client is facing financial difficulties and the like.).  
With regard to claim 12, Shinar discloses each of the scores from which the risk score multiplier is based, is statically or dynamically weighted based on the received fast data (paragraphs 22-23, 70, 71, and 73-74).  
With regard to claim 13, Shinar discloses a different static or dynamic weight multiplier applies to each score to differentiate contributions of each score to the risk score multiplier (paragraphs 22-23, 70, 71, and 73-74).  
With regard to claim 14, Shinar discloses the financial analysis score is also based on at least one of the set of an extrapolated income determination, an equity-income ratio, an assets-liability ratio, a monthly revenue ratio, a total accounts payable-accounts receivable comparison, and a time-based accounts payable-accounts receivable comparison, a highest accounts receivable concentration, and a reporting period (paragraphs 63 and 73, It is noted that the credit worthiness of the business may depend upon a variety of factors. In addition to the values of business assets it is a feature of embodiments of the current method that the funder may gather information relating to the clients, customers, consumers or the like (collectively termed clients) of the business. Client related information may include data pertaining to quality of the business's client community, for example, the number of clients of the business, the number of active clients, the percentage of business income from each client, the degree of spread of income across clients, the quality of clients, the spread of receivable accounts across clients, and the like.).  
With regard to claim 19, Shinar discloses wherein in response to receiving the electronic payment request from the seller, the dynamic credit limit server: instantly analyzes and confirms that the electronic payment request is less-than-or-equal-to the dynamic credit limit; automatically approves the confirmed electronic payment request; and creates payment instructions based upon the electronic payment request, wherein the payment instructions include payment to the seller of the at least one confirmed invoice chosen for payment (Fig. 5a-5c, paragraphs 18, 31, 79, 88, 89, and 93).
Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0081522 to Shinar et al., in view of U.S. Patent Application Publication No. 2015/0026036 to Bloomston, and further in view of U.S. Patent Application Publication No. 2018/0357714 to So et al.
With regard to claims 8-10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the historic dilutions multiplier is based on at least one of the set of historical dilution events from an enterprise resource planning server of the buyer and a dilution prediction for the buyer-supplier pair; the historical dilution events from the enterprise resource planning system of the buyer include automatic analysis of the data of historic payment amounts for confirmed invoices and corresponding gross amounts for the same confirmed invoices issued by the supplier for a predetermined time period; the dilution prediction for the buyer- supplier pair is based on a machine learning (ML) model trained by billings and correspondent payments from 1st tier buyers to their suppliers in at least one of the group of different industries, different jurisdictions, and different economic cycles.  
However, So teaches the historic dilutions multiplier is based on at least one of the set of historical dilution events from an enterprise resource planning server of the buyer and a dilution prediction for the buyer-supplier pair; the historical dilution events from the enterprise resource planning system of the buyer include automatic analysis of the data of historic payment amounts for confirmed invoices and corresponding gross amounts for the same confirmed invoices issued by the supplier for a predetermined time period; the dilution prediction for the buyer- supplier pair is based on a machine learning (ML) model trained by billings and correspondent payments from 1st tier buyers to their suppliers in at least one of the group of different industries, different jurisdictions, and different economic cycles (As the risk value associated with the entity has to be accurate and reliable for the financial institution, assessing performance and risk in financing supply chain for the entity has to include much more transaction and historical data mined from multiple data sources for a more better prediction. In an embodiment, the server system predicts a plurality of risk metrics based on the unified model using one or more machine learning models. In an example scenario, risk metrics such as a non-payment risk, a late payment risk, a dilution risk, a dispute risk, a fraud risk, a delivery risk and a shipment quality risk are determined for the entity based on the unified model. In an illustrative example, an entity (e.g., a Business Inc.) provides documents (e.g., invoice #1, invoice #2, and payment order #1) related to assets (asset 1, asset 2) against which a loan pricing is required via the risk management application. The server system extracts transactional data from the documents (invoice #1, invoice #2, and payment order #1) and stores them as primary data of the entity (Business Inc.). The primary data and the secondary data are fused together to generate behavioral data of the entity using an anonymization algorithm. The performance of the entity (Business Inc.) is assessed to determine a risk in the financing supply chain of the entity based on a credit rating determined for the unified model of the entity (Business Inc.). For example, the credit rating is evaluated based on the behavioral data of entity on various risk metrics such as, dispute risk, non-payment risk, late payment risk, fraud risk, etc., paragraphs 31, 38-40, and 76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the historic dilutions multiplier is based on at least one of the set of historical dilution events from an enterprise resource planning server of the buyer and a dilution prediction for the buyer-supplier pair; the historical dilution events from the enterprise resource planning system of the buyer include automatic analysis of the data of historic payment amounts for confirmed invoices and corresponding gross amounts for the same confirmed invoices issued by the supplier for a predetermined time period; the dilution prediction for the buyer- supplier pair is based on a machine learning (ML) model trained by billings and correspondent payments from 1st tier buyers to their suppliers in at least one of the group of different industries, different jurisdictions, and different economic cycles, as taught in So, in order to provide accurate and reliable financial risks associated with business institutions utilizing an automated process for assessing performance and risk in financing supply chain (So, paragraph 5).
With regard to claim 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the post-confirmation dilution includes at least one of the set of an amount of unrelated credit-memos applied on the same date as an invoice scheduled payment date, an amount of chargebacks, withholdings, counterclaims and an amount of set-offs.
However, So teaches the post-confirmation dilution includes at least one of the set of an amount of unrelated credit-memos applied on the same date as an invoice scheduled payment date, an amount of chargebacks, withholdings, counterclaims and an amount of set-offs (paragraphs 46 and 54, The application interface 114 causes display of one or more user interfaces (UIs) for receiving primary data pertaining to the one or more assets against which the user 102 intends to receive financing, such as, history on payment of invoices, past purchase orders and shipment history for obtaining collateral. the application interface 114 also displays recent set of invoices and purchase orders, and the user 102 can select one or more documents (invoices/purchase orders) indicating transaction data of the user 102 against which financing is required. In some example embodiments, the risk management system 108 predicts a plurality of risk metrics based on the unified model using one or more machine learning models. In an example scenario, risk metrics such as a non-payment risk, a late payment risk, a dilution risk, a dispute risk, a fraud risk, a delivery risk and a shipment quality risk are determined for the entity based on the unified model.).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the post-confirmation dilution includes at least one of the set of an amount of unrelated credit-memos applied on the same date as an invoice scheduled payment date, an amount of chargebacks, withholdings, counterclaims and an amount of set-offs, as taught in So, in order to provide accurate and reliable financial risks associated with business institutions utilizing an automated process for assessing performance and risk in financing supply chain (So, paragraph 5).
With regard to claim 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the loyalty score includes a level of continued effort to achieve a goal and a measure of jumping from project to project.
However, So teaches the loyalty score includes a level of continued effort to achieve a goal and a measure of jumping from project to project (paragraph 38).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the loyalty score includes a level of continued effort to achieve a goal and a measure of jumping from project to project, as taught in So, in order to provide accurate and reliable financial risks associated with business institutions utilizing an automated process for assessing performance and risk in financing supply chain (So, paragraph 5).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0081522 to Shinar et al., in view of U.S. Patent Application Publication No. 2015/0026036 to Bloomston, and further in view of International Patent Publication No. WO 2020/092900 to Yantis et al.
With regard to claims 15-16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the risk score multiplier is also based on at least one of the set of an Authentication Result score, an ID Passed/Failed/Unknown score, a Total ID Verification score, an ID Barcode Verification score, and an ID Data Extraction Reliability Level score; and the least one of the set of the Authentication Result score, the ID Passed/Failed/Unknown score, the Total ID Verification score, the ID Barcode Verification score, and the ID Data Extraction Reliability Level score is based on analysis of driver licenses or passports for a predetermined jurisdiction.  
However, Yantis teaches the risk score multiplier is also based on at least one of the set of an Authentication Result score, an ID Passed/Failed/Unknown score, a Total ID Verification score, an ID Barcode Verification score, and an ID Data Extraction Reliability Level score; and the least one of the set of the Authentication Result score, the ID Passed/Failed/Unknown score, the Total ID Verification score, the ID Barcode Verification score, and the ID Data Extraction Reliability Level score is based on analysis of driver licenses or passports for a predetermined jurisdiction (the user management system 116 determines a risk score of a user each time the user attempts to participate in a transaction using the platform 100. A risk score of a user may indicate a degree of risk associated with facilitating a particular transaction involving the user. Factors that may be relevant to a user’s risk score may include, but are not limited to, whether the user has provided secondary authentication information (e.g , passport or driver’s license), paragraph 863)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the risk score multiplier is also based on at least one of the set of an Authentication Result score, an ID Passed/Failed/Unknown score, a Total ID Verification score, an ID Barcode Verification score, and an ID Data Extraction Reliability Level score; and the least one of the set of the Authentication Result score, the ID Passed/Failed/Unknown score, the Total ID Verification score, the ID Barcode Verification score, and the ID Data Extraction Reliability Level score is based on analysis of driver licenses or passports for a predetermined jurisdiction, as taught in Yantis, in order to determine a risk score of a user (Yantis, paragraph 863).
Response to Arguments
Applicants' arguments filed on 05/18/2022 have been fully considered but they are not fully persuasive especially in light of the new references applied in the rejections. 
Applicants remark that “Bloomston does not disclose in response to sending the seller the determined dynamic credit limit for the particular buyer-seller pair at the particular moment in time, receiving an electronic payment request from the seller based on the determined dynamic credit limit, wherein the electronic payment request identifies at least one confirmed invoice chosen for payment totaling less-than-or-equal-to the determined dynamic credit limit, wherein in response to receiving the electronic payment request from the seller, the dynamic credit limit server: instantly analyzes and confirms that the electronic payment request is less-than-or-equal-to the dynamic credit limit; automatically approves the confirmed electronic payment request; and creates payment instructions based upon the electronic payment request, wherein the payment instructions include payment to the seller of the at least one confirmed invoice chosen for payment”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687